SHARPE, J.
The first count' in the indictment charges an offense under section 5093 of the Code, the punishment for which is by fine. The second and third *378each charge an offense under section 5091 of the Code, which is punishable by fine and may also be punished by imprisonment in the county jail or hard labor for the county. The offenses each belong to the same family of crimes embraced in chapter 172 of the Code entitled “Malicious Mischief : Injury and Cruelty to Animals,” and each is a misdemeanor. The rule against the joinder of offenses in different counts in the same indictment when the punishment is not of the same nature does not apply to misdemeanors.—Wooster v. State, 55 Ala. 217. The demurrer to the indictment was, therefore, properly overruled.
No question was reserved on the trial by bill of exceptions. Finding no error in the record, the judgment of the city court is affirmed.